DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-7,23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2013/0272997) in view of Shalaby et al. (US 7,026,437, cited previously).
Gray teaches bioabsorbable polymers comprising an amorphous and flexible polyaxial core produced from monomers including trimethylene carbonate (TMC) and crystallizable end graft including polycaprolactone and polyglycolide present in amounts of greater than 90 wt%. See entire disclosure especially abstract and [0017]-[0018]. The polymer was produced by reacting the TMC, trimethylolpropane (reads on initiator oC, higher than the melting temperature of the polymer formed (54,60, and 70 oC). See [0018],[0023]-[0024], examples 1-3 and table 1. 
Furthermore discovering the optimum temperature for the reaction conditions would be obvious to a person of ordinary skill in this field of endeavor. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6-7 and 26-27, the weight average molecular weight (Mw) of the base polymer is in the range of 5000-20,000 dalton, preferably in the range of 8000-13000 dalton, these values incorporate and overlap the claimed ranges rendering them obvious. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05.
Gray while teaching use of catalyst is silent with respect to specific amounts and adding additional catalyst in the second step of the reaction in which glycolide is added. .
Claims 1-2,4-7,23-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2013/0272997), as applied to claims 1,4-7,23-27,  in view of Shalaby et al. (US 7,026,437, cited previously). This new rejection was necessitated by amendment.
Gray is disclosed above. Gray while teaching use of organometallic catalysts is silent with respect to the specific organometallic catalyst stannous octanoate, a required ingredient in claims 2 and 29.
Shalaby teaches a monocentric polyaxial copolymer with at least 3 axes which includes an amorphous flexible segment emanating from a central atom and a ridged crystalline arm extending outward from the amorphous flexible component in which stannous octanoate was used as catalysts. See example 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to use the claimed stannous octanoate as a catalyst in the reaction of Gray.  Obviousness stems from the notion that Gray already teaches the genus of catalyst to stannous octanoate and Shalaby already teaches the use of the same as an organometallic catalyst.  The artisan would recognize that, based on the prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive.
	Applicants assert table 6 of the specification shows the criticality in selecting higher monomer/catalyst ratio since 40,000 is about 20 degrees higher than a polymer produced from 14,000 and 25,000.
First it must be noted that the results are not commensurate with the scope of the claims since claim 1 recites monomer/catalyst (M/C) is higher than 90,000. To show criticality applicants should show results for data points above 90,000 M/C and below for comparison. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d.
oC therefore the differences are not considered statistically significant. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants'  brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.